         Case 1:90-cr-00913-LAP Document 599 Filed 08/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 90-CR-913 (LAP)

BERNARD BARNETT,                                        ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Bernard Barnett’s

letter, dated July 26, 2021, regarding his pending First Step

Act motion.     (See dkt. no. 598.)        Pursuant to an order entered

on July 28, 2021, the Government’s response to Mr. Barnett’s

motion is due by August 24, 2021.          (See dkt. no. 596.)     The

Government shall mail a copy of its response directly to Mr.

Barnett.     Mr. Barnett may then reply, either pro se or through

counsel, by September 7, 2021.         (See id.)    The Clerk of the

Court shall mail a copy of this order to Mr. Barnett.

SO ORDERED.

Dated:       August 23, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
